Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This application has been examined with the following effect set forth herein under.
	The claimed design is allowable over the cited prior art of record now listed.
Group II has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 07/14/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINE D DAVIS whose telephone number is (571)272-2636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan E. Krakower, can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Antoine D Davis/
Primary Examiner, Art Unit 2917




Wednesday, July 27, 2022